                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                          3:21-CR-00022-RJC-DSC
USA                                        )
                                           )
    v.                                     )              ORDER
                                           )
JOSEPH RANSOME                             )
                                           )

         THIS MATTER IS BEFORE THE COURT on the parties’ “Joint Motion for

Turnover of Funds and To Accept Early Payment of Monetary Penalties” (Doc. No.

18) filed April 26, 2021. The Court finds good cause to grant the requested relief.

         IT IS, THEREFORE, ORDERED that NASA Federal Credit Union shall

remit $27,432.00 from Account No. 3832 to the Clerk of Court, U.S. Federal

Courthouse, 401 W. Trade Street, Charlotte, NC 28202, to be applied to the

Defendant’s restitution to be imposed in this matter.

         IT IS FURTHER ORDERED that the Clerk of Court shall accept prepayment

of the monetary penalties in this matter in any amount and deposit funds in the

non-interest Treasury Registry Fund until entry of Judgment. Upon entry of the

Judgment, the Clerk will transfer the funds from the Treasury Registry Fund to the

Restitution Fund and distribute the funds in accordance with the terms of the

Judgment without further order of this Court.

         IT IS FURTHER ORDERED that the government shall serve a copy of this

Order upon the Clerk or the Financial Deputy Clerk.
      SO ORDERED.

Signed: May 3, 2021




                      2
